DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-17 are withdrawn. Claims 18-30 are presently examined.

Applicant’s arguments regarding objections to the drawings have been fully considered and are persuasive. The objections of 7/22/2020 are withdrawn.

Applicant’s arguments regarding claim interpretation have been fully considered and are persuasive. The interpretations of 7/22/2020 are withdrawn.

Claim Interpretation
Regarding claim 20, the limitation “wherein the one or more compensation values for the age category comprises a list of age related compensation factors for the at least one constituent” (lines 2-3) is contingent on the invention of claim 18 being met by the age compensation category instead of at least one of environmental, remaining amount and multiple constituent. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claims since the performance recited by the step of compensation values for the age category need not be present out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will not be patentable weight since the invention can be performed without any compensation values for the age category.

Regarding claim 21, the limitation “wherein the environmental compensation categories include at least one of exposure to elevated ambient temperatures, radiation, moisture, UV light, and oxygen” (lines 2-3) is contingent on the invention of claim 18 being met by the environmental compensation category instead of at least one of age, remaining amount and multiple constituent. A contingent limitation in a process claim does not restrict the broadest reasonable interpretation of the claims since the performance recited by the step need not be carried out in order for the claimed method to be performed if the condition for performing a contingent step is not satisfied. See Ex parte Schulhauser, Appeal 2013-007847 (PTAB April 28, 2016) (precedential) and MPEP § 2111.04. Therefore, for the purposes of this Office action, the limitation will not be patentable weight since the invention can be performed without any compensation values for the environmental category.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 20, there is insufficient antecedent basis for the limitation the one or more compensation values for the age category since claim 18 is also met when compensation values for the environmental, remaining amount, and multiple constituent categories are used instead of compensation values for the age category. Furthermore, claim 18 can also be met with use of single age compensation value. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to compensation values for the age category.

Regarding claim 21, there is insufficient antecedent basis for the limitation “the environmental compensation categories” since claim 18 refers only to a single environmental compensation category. The claim is therefore indefinite. For the purposes of this Office action, the limitation will be interpreted as if it referred to environmental compensation categories.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 30 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Regarding claim 30, claim 18 explicitly requires receiving a selection to perform compensation for an inhalation media dose in order to ensure the dose target is met. The instant claim, which sets forth a situation in which in which such a selection is not, therefore impermissibly broadens claim 18 since processes in which a selection is received and a selection is not received are mutually exclusive.
  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more than a judicial exception. The claims recite the mental step of determining and compensating. This judicial exception is not integrated into a practical application because the abstract idea is applied in a generic way to a certain technologic field. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Regarding claim 18, the claim is directed to a method, and is therefore patent eligible under Step I of the Subject Matter Eligibility Test. Turning to Step 2A, the claim is directed to a vaporizer having a processor that receives a dose target and then determines whether to perform compensation for a dose and compensates based on an associated compensation value. This is considered to be a mental Electric Power Group, LLC v. Alstom, S.A., 830 F.3d 1350, 1356 (Fed. Cir. 2016). The claim recites additional elements beyond the abstract idea of a vaporizer drive circuit, a memory, and a control circuit having the processor. However these additional elements serve only to tie the abstract ideas to the technological field of vaporizers, and therefore cannot serve to provide patent eligibility to the claim in a practical application. The claim does invoke vaporizing article having a memory and performing calculations, which one of ordinary skill in the art may recognize as requiring the vaporizer to have some computing components, these components do not integrate the abstract idea into a practical application since they constitute a general purpose computer merely performing general computer functions. See Affinity Labs v. DirecTV, 838 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) and MPEP § 2106.05(f). Turning to the Step 2B analysis, the claim is directed to well understood, routine and conventional activity. The additional elements of the claim are a vaporizing article comprising a vaporizer drive circuit, a memory and a control circuit having a processor to control the vaporizer drive circuit. However, these elements are conventional in the prior art. For instance, Bowen (US 2016/0157524) teaches an electronic cigarette having a memory storing parameters that are used to adjust operation of the device through controlling logic implemented using a heating element controller [0048]. This includes controlling the operation of the vaporizer ([0133], [0147]). Perez (US 9,833,021) teaches an electronic cigarette (abstract) having a controller board with a microprocessor and memory storing parameters that are used to control the supply of power to the atomizer (column 4, lines 34-47). Hoffman (WO 2018/020402) teaches that electronic cigarettes typically have control electronics that control activation of the atomizer [0002] having a memory [0033]. There additional elements of the claim do not add significantly more to the claim than the judicial exemption, and the claim is therefore not patent eligible.

Regarding claims 19-22, 26, 28-30, the claims only recite additional limitations that are directed to abstract ideas that can be performed mentally.

Regarding claim 23, the additional limitation of the compensation factor being associated with a logarithm fails to impart patentability to the claim. The Courts have held that mathematical formulas cannot support eligibility, even when those formulas are relatively complex and are not typically performed by hand. For instance, in the Courts have held that the Arrhenius equation, a logarithm at least as complicated as the claimed logarithm, is not accorded the protection of the patent laws as such. See Diamond v. Diehr, 450 U.S. 175, 191, 209 USPQ 1, 15 (1981) and MPEP § 2106.04(a)(2). Therefore, since the only limitation of the instant claim is calculating a mathematical equation, it cannot be eligible if the claim it depends upon (claim 18) is itself ineligible under 35 USC 101.

Regarding claim 24, the additional limitation of input electronics is a known feature that does not add significantly more to the claim to render it patent eligible. For instance, Bowen teaches an electronic cigarette having a user input feature [0065] and Perez teaches an electronic cigarette having a user interface (column 3, lines 39-52).

Regarding claim 25, Bowe, Perez, and Hoffman all teaches electronic cigarettes that communicate using electronics.

Regarding claims 27, the memory is considered to be a remote memory since it is a separate component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 18-22 and 26-29 are rejected under 35 U.S.C. 103 as being obvious over Bowen (US 2016/0157524) in view of Malamud (US 2015/0208731).

Regarding claims 18 and 29, Bowen discloses an electronic cigarette that is calibrated by measuring an amount of vaporized material released relative to power [0013] having a control unit that 
Malamud teaches an e-vaping device including a memory device storing cartomizer information (abstract) such as the age of the cartomizer [0072] and gathers usage data during use of the e-vaping device such as the number of cycles for which the device has been activated [0073], which is considered to meet the claim limitation of vaporization control. The data is used to determine when the vaporizer is deactivated based on an estimated amount of liquid remaining [0075].
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the specific amount of Bowen with the memory and estimation of Malamud. One would have been motivated to do so since Malamud teaches that this data is used to determine the amount of liquid remaining in an e-vaping device, and therefore the associated amount smoked as well.

Regarding claim 19, Bowen discloses that the amount of material vaporized is determined based on constants a, b and c which are multiplicative factors in the formula to determine the vaporized mass [0099] that are based on the properties of the specific material being vaporized [0102]. It is evident that 

Regarding claims 20 and 21, the claim limitations are not required since they are contingent on certain choices of compensation category in claim 18 which are not required to perform claim 18.

Regarding claim 22, Bowen discloses that the amount of material vaporized is determined based on constants a, b and c which are multiplicative factors in the formula to determine the vaporized mass [0099] that are based on the properties of the specific material being vaporized [0102]. It is evident that these constants are included in the constants used to determine the dose since the amount of vaporizable material delivered in a dose is based on the amount vaporized [0107].

Regarding claim 26, Bowen discloses that the vaporizable compound include nicotine [0024].

Regarding claim 27, Bowen discloses that the memory unit is an external drive [0076].

Regarding claim 28, Bowen discloses that the amount of material vaporized is determined based on constants a, b and c which are multiplicative factors in the formula to determine the vaporized mass [0099] that are based on the properties of the specific material being vaporized [0102]. It is evident that these constants are included in the constants used to determine the dose since the amount of vaporizable material delivered in a dose is based on the amount vaporized [0107]. The constant a is considered to be a rate constant since it used as a multiplicative constant in a summing formula involving the mass of vapor produced over a fixed time interval [0099]. The summing formula may be performed in a remote processor that wirelessly receives data from the device [0015].

Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bowen (US 2016/0157524) in view of Malamud (US 2015/0208731) as applied to claim 18 above, and further in view of Davidson (US 2013/0276799).

Regarding claim 24, modified Bowen teaches all the claim limitations as set forth above. Bowen additionally discloses that the device can be used to deliver therapeutic drugs [0011]. Modified Bowen does not explicitly teach the dose being inputted by the user.
Davidson teaches a drug delivery device [0002] in which a physician selects a dosing profile for a patient, including the size of the dose [0152] through a centralized computer system [0153] that interfaces with the drug delivery device through a connection [0138], which is considered to meet the claim limitation of a dose selection input circuit.
It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of modified Bowen with the dosing input system of Davidson. One would have been motivated to do so since Davidson teaches a computer system that allows a physician to determine a dose delivered to a patient.

Regarding claim 25, modified Bowen teaches all the claim limitations as set forth above. Bowen additionally discloses that the device can be used to deliver therapeutic drugs [0011]. Modified Bowen does not explicitly teach the dose being inputted by the user.
Davidson teaches a drug delivery device [0002] in which a physician selects a dosing profile for a patient, including the size of the dose [0152] through a centralized computer system [0153] that interfaces with the drug delivery device through a connection [0138], which is considered to meet the claim limitation of a communication input circuit.


Response to Arguments
Regarding the rejections under 35 USC 101, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues (a) it is not possible or practical to keep the compensation values for each component in the human mind, (b) that the claim represents a practical application of the abstract idea and (c) that the claim includes significantly more than the abstract idea since the elements are not routine or conventional.
As a preliminary note, the Ninth Edition, Revision 10.2019 of the MPEP has been revised to incorporate all USPTO patent practice and relevant case law as of October 31, 2019. Since this revision is after the effective date of all Memos referenced in applicant’s arguments, citations to the MPEP as opposed to individual Memos will be used throughout.
Regarding (a), collecting, comparing, and analyzing known information at a high level of generality have been held to be steps that can be practically performed in the human mind. See Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016), Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011) and MPEP § 2106.04(a)(2) III A. In this case, claim 18 requires a straightforward comparison of a comparing known values (percentage of at least one constituent, one or more compensation values, dose target) and determining a target dose, all recited at a high level of generality. While the applicant points to different doses and corresponding adjustment, a single dose with only two parameters is the minimum condition to implement the claim. These parameters could be easily stored within a human Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1147-49, 120 USPQ2d 1473, 1480-84 (Fed. Cir. 2016). Applicant’s arguments with respect to claim 23 are therefore considered persuasive, and the instant Office action does not reject claim 23 under 35 USC 101.
Regarding (b), applicant alleges that this method provides an improvement to conventional methods. While applicant’s specification may disclose that the device provides improved dosage control compared to prior art devices [0175] using a stored list [0176] or an equation to adjust the dose [0179]. However, the specific details regarding how compensation is performed are not required by in claim 18, which is therefore not considered to add significant extra-solution activity. See MPEP § 2106.04(d)(1).
Regarding (c), the additional elements are well understood, routine, and conventional as evidenced by the cited prior art. This is the finding of fact as required by Berkheimer v. HP, Inc., 881 F.3d 1360, 1368, 125 USPQ22d 1649, 1654 (Fed. Cir. 2018).

Regarding the rejections under 35 USC 103, applicant’s arguments have been fully considered but they are not persuasive. Applicant argues that Bowen does not disclose one or more compensation values for compensation categories for the at least one constituent. However, Bowen discloses that the calibration is changed when the material being vaporized is changed [0010], which is considered to meet the claim limitation of a multiple constituent compensation category. The calibration is performed by use of constants [0157], which are considered to meet the claim limitation of one or more compensation values. This data is used to deliver a specific amount of inhalation media to a user [0122], which is considered to meet the claim limitation of determining a properly compensated inhalation media dose. This information is then used to control the heater [0014] to deliver the specific amount of inhalation media to provide a metered dose [0013], which is considered to meet the claim limitation of a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL E SPARKS whose telephone number is (571)270-1426. The examiner can normally be reached Monday-Thursday 8:00 am-5 pm, every other Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/R.E.S./               Examiner, Art Unit 1747

/ERIC YAARY/               Examiner, Art Unit 1747